Appeal by an employer and its insurance carrier from an award of death benefits made by- the Workmen’s Compensation Board to the widow, infant daughter, and mother of a deceased employee. The employer conducts a printing business in the city of New York, and decedent was employed by it as a compositor. The board has found that on the 19th day of February, 1948, decedent was engaged in the regular course of his employment, and while so engaged he suffered a coronary thrombosis on account of extra effort and exertion. The board further found such injury to be accidental and the cause of his death. There was substantial evidence to sustain these findings. The only other issue is the dependency of decedent’s mother. She did not file a timely claim in person but on the other hand appellants failed to make a timely objection, thereby waiving the statutory bar for failure to file a timely claim in person (Workmen’s Compensation Law, § 28). The record indicates that the issue of dependency on the merits was one of fact, with evidence to sustain the determination of the board that may not be disregarded as a matter of law. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.